Citation Nr: 0700260	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-02 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right thumb 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a torn thigh muscle 
with scar.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for residuals of a 
sprained right ankle.


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board notes that medical records from the Family Medical 
Centers were submitted without a waiver of agency of original 
jurisdiction (AOJ) consideration.  The newly submitted 
evidence is essentially irrelevant to the issues on appeal 
since it only contains treatment and diagnosis of the 
veteran's cardiovascular disorder and diabetes.  Further, the 
veteran's complaint of hearing loss on August 5, 2002 is 
duplicative of previously submitted statements from the 
veteran.  Thus, obtaining a waiver or remanding this case for 
AOJ consideration of such evidence is unnecessary.  See 
38 C.F.R. § 20.1304 (2006).  

The veteran's service connection claims for a low back 
disorder and residuals of a sprained right ankle are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  There is no competent medical evidence of a right thumb 
disorder.

2.  There is no competent medical evidence of bilateral 
hearing loss.

3.  There is no competent medical evidence of a torn thigh 
muscle with scar.  




CONCLUSIONS OF LAW

1.  Claimed right thumb disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).

2.  Claimed bilateral hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).

3.  Claimed torn thigh muscle with scar was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, 
January 2003 and January 2005 VA notice and duty to assist 
letters satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish service connection, 
of what VA would do or had done, and what evidence he should 
provide, asked the veteran to send in information describing 
additional evidence or the evidence itself, and informed the 
appellant that it was his responsibility to help VA obtain 
evidence maintained by state or local governmental 
authorities and medical, employment or other non-government 
records necessary to support his claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since service connection is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant has not alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.

The Board finds that the evidence of record -- service 
medical records, private treatment records, and lay 
statements -- is adequate for determining whether the 
criteria for service connection for the veteran's claims have 
been met.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the issues on appeal and that VA has satisfied, 
to the extent possible, the duty to assist.  It follows that 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).




Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within three years from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2006).  

The veteran claims that his claimed right thumb disorder, 
bilateral hearing loss, and a torn thigh muscle were incurred 
during his military service.  

Regarding the veteran's claimed right thumb condition, 
service medical records show that the veteran had complained 
of a right thumb cyst that was drained in June 1970.  Later, 
in February 1975, X-rays were taken of the right thumb and 
showed no significant abnormalities.  A right thumb condition 
was not noted in the veteran's separation examination report 
in February 1983.  Although there is a record of treatment 
for the veteran's right thumb condition, no chronic 
disability was diagnosed by service medical personnel.  No 
post-service medical records were submitted to support the 
veteran's claim for a right thumb condition.  Based on the 
above evidence, the Board finds that in the absence of 
competent medical evidence of a diagnosed right thumb 
disorder the veteran's claim must be denied.  

Next, the veteran contends that he suffers from hearing loss 
as a result of noise exposure in service.  Applicable 
regulations provide that impaired hearing will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38  
C.F.R. § 3.385 (2006).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

Service medical records show that, on a February 1983 
separation examination report, the veteran's audiological 
examination showed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
5
LEFT
0
0
0
15
10

After a full review of the record, the Board concludes that 
service connection for hearing loss is not warranted.  The 
first requirement of a claim for service connection is a 
diagnosis of a disability.  The veteran's most recent 
audiological examination report fails to reveal hearing loss 
meeting the criteria of 38 C.F.R. § 3.385 such that it could 
be considered a disability for VA purposes.  None of the 
auditory thresholds in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz for both ears were at least 40 
decibels or greater nor are the auditory thresholds for at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 at least 26 decibels or greater.  The claims file does 
not contain a speech recognition score, using the Maryland 
CNC Test.  Further, there are no medical records, service or 
post-service, showing bilateral hearing loss to a degree of 
10 percent or more within one year from separation from 
service.  Thus, the veteran's claimed bilateral hearing loss 
is not presumed to have been incurred in service under the 
provisions of 38 C.F.R. §§ 3.307, 3.309.

Lastly, regarding the veteran's claim for a torn thigh 
muscle, the veteran submitted a statement in January 2003 
that he was bitten by dogs in service.  Service medical 
records are devoid of evidence for complaints, treatment, and 
diagnosis of a torn thigh muscle.  The veteran's February 
1983 separation examination report shows that the veteran was 
clinically normal for his lower extremities.  Further, no 
post service medical records were submitted in support of the 
veteran's claim for a torn thigh muscle.  After carefully 
reviewing all of the evidence, the Board finds that, in the 
absence of competent medical evidence of a torn thigh muscle, 
the veteran's claim must be denied.  

Finally, the appellant may believe that there was a causal 
relationship between the veteran's service and the claimed 
disorders.  However, the Board notes that there is no 
indication that he possesses the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert for his statement to be considered competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay persons 
are not considered competent to offer medical opinions 
regarding causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claimed disorders; it 
follows that, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a right thumb disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a torn thigh muscle with scar is 
denied.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or an 
effective date, if service connection is granted for his 
claims for a low back disorder and residuals of a sprained 
right ankle.  See Dingess, supra.  

In the present case, an enlistment examination in August 1962 
shows that the veteran had not been treated for joints 
disorders.  While in service, the veteran was treated for 
lower back pain as early as October 1964 and continued with 
treatment until separation.  An X-ray taken of the lower back 
in June 1967 showed some degenerative abnormalities.  His 
separation examination also documents complaints and 
treatment of lower back pain.  Regarding his right ankle 
sprain, the veteran was treated in August 1969; an X-ray 
revealed what may have been an old fracture.  Another X-ray 
was taken in August 1973 showing no abnormalities.

The duty to assist includes providing VA medical examinations 
or medical opinions when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The veteran should be scheduled for 
an orthopedic examination, by an 
appropriate VA specialist, to ascertain 
the nature, extent, and etiology of his 
claimed low back disorder and residuals 
of a sprained right ankle, to include 
degenerative disc disease of the spine.  
The claims file must be made available 
to, and be reviewed by, the examiner in 
connection with the examinations, and the 
reports should so indicate.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including X-rays.  The 
examination reports should include a 
detailed account of all pathology found 
to be present.  After asking the veteran 
about the history of his claimed 
disorders and reviewing the claims file, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (50 percent likelihood or greater) 
that the veteran's low back disorder and 
residuals of a right ankle sprain 
incurred in or were caused by military 
service, or whether the veteran has an 
old right ankle fracture preexisting 
service.  If the etiology of the low back 
disorder and residuals of a sprained 
right ankle are attributed to multiple 
factors, the examiner should specify 
which symptom/diagnosis is related to 
which factors.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the VA 
should readjudicate the appellant's 
claims for entitlement to service 
connection for a low back disorder and 
residuals of a sprained right ankle.  If 
any determination remains unfavorable to 
the appellant, he should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for any scheduled examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


